                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


 SADID MEDINA RIVERA
 Plaintiff                                 CIVIL 16-2208CCC
 vs                                        (Related Cr. 10-0251-08CCC)
 UNITED STATES OF AMERICA
 Defendant


                           OPINION AND ORDER

     Before the Court is Sadid Medina Rivera’s (hereinafter “Petitioner” or
“Medina Rivera”) pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside
or Correct Sentence and Memorandum of Law in Support thereof, filed on
June 27, 2016 (d.e. 1, d.e. 1-1). On August 31, 2016, the United States of
America (hereinafter “Respondent”) filed a Motion to Dismiss the Petition
(d.e. 4). On September 13, 2016, Petitioner filed his Opposition (d.e. 5). For
the reasons discussed below, the Court finds that the Petition be and is hereby
DISMISSED.
I.   BACKGROUND
     On January 14, 2015, Medina Rivera pled guilty to a conspiracy to
possess with intent to distribute controlled substances within a protected
location in violation of 21 U.S.C. § 846 and § 860, and aiding and abetting
others to use and carry firearms during and in relation to a drug trafficking
offense, in violation of 18 U.S.C. § 924(c)(1)(A) and § 2 (Criminal
No. 10-251(JAF); d.e. 3306, d.e. 3307). On April 14, 2015, he was sentenced
to serve consecutive terms of imprisonment of 121 months and 60 months
CIVIL 16-2208CCC                        2
(Related Cr. 10-0251-08CCC)

(d.e. 3696). Petitioner filed his § 2255 motion seeking that the sentence be
vacated under Johnson v. United States, 135 S.Ct. 2551 (2015), based on the
fact that he was convicted under Section 924(c).
II.   DISCUSSION
      In Johnson v. United States, ___ U.S. ____, 135 S.Ct. 2551 (2015), the
U.S. Supreme Court held that the “residual clause” of the Armed Career
Criminal Act [“ACCA”] was unconstitutionally vague and that “imposing an
increased sentence under the residual clause of the [ACCA] violates the
Constitution's guarantee of due process.”        Johnson, ___ U.S. at ____,
135 S.Ct. at 2555-63. The ACCA provides for enhanced penalties for those
with three qualifying prior felony convictions for either serious drug offenses or
“violent felonies.”   It defines a “violent felony” as a crime punishable by
imprisonment for a term exceeding one year “that - (i) has as an element the
use, attempted use, or threatened use of physical force against the person of
another; or (ii) is burglary, arson, or extortion, involves use of explosives, or
otherwise involves conduct that presents a serious potential risk of physical
injury to another.” 18 U.S.C. Sections 924(e)(2)(B)(ii)(emphasis added). The
underlined portion is known as the ACCA's “residual clause.” The Supreme
Court has determined that the ACCA's “residual clause” is unconstitutionally
vague because its application was too “wide- ranging” and “indeterminate.” Id.
On April 18, 2016, the United States Supreme Court determined that Johnson
announced a new substantive rule that applies retroactively to cases on
CIVIL 16-2208CCC                       3
(Related Cr. 10-0251-08CCC)

collateral review. Welch v. United States, ___ U.S. ____, 136 S.Ct. 1257,
194 L.Ed. 2d 387 (2016).
       Section 924(c)(1)(A), under which Petitioner was convicted, prohibits the
possession of a firearm in furtherance of a “crime of violence” or a drug
trafficking crime. Section 924(c)(3) defines “crime of violence” as “an offense
that is a felony and - (A) has as an element the use, attempted use, or
threatened use of physical force against the person of another, or (B) that by
its nature, involves a substantial risk that physical force against the person or
property of another may be used in the course of committing the offense.”
18 U.S.C. § 924(c)(3)(B)(emphasis added). As stated, the underlined portion
is the “residual clause” of Section 924(c)(3). It should be noted, however, that
Petitioner was convicted and sentenced under 18 U.S.C. § 924(c)(1)(A)'s
provision pertaining to the use of a firearm during and in relation to a drug
crime. See United States v. Hare, 820 F.3d 93, 105-06 (4th Cir. 2016)
(declining to address the merits of defendant's Johnson claim where defendant
was convicted of possessing a firearm in furtherance of a drug trafficking
crime).     As neither Petitioner’s conviction nor sentence rest upon
Section 924(c)'s definition of a “crime of violence,” Johnson is inapplicable to
the circumstances of his case.
III.   CONCLUSION
       For the reasons stated, the Court concludes that Petitioner Sadid Medina
Rivera’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct
CIVIL 16-2208CCC                   4
(Related Cr. 10-0251-08CCC)

Sentence (d.e. 1) be and is hereby DISMISSED, with prejudice. Judgment to
be entered on this same date.
     SO ORDERED.
     At San Juan, Puerto Rico, on December 14, 2018.



                                       S/CARMEN CONSUELO CEREZO
                                       United States District Judge
